DETAILED ACTION
This is responsive to the application filed 11 March 2020.
Claims 1-9 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities: in line 9 of claim 1, the comma after the term “matching” is believed to be a typographical error.  Claim 7 suffers from the same deficiency. The remaining claims are objected to for depending upon an objected to claim. 
Further, claim 3 has “Inputting” capitalized in lines 4, 5 and 6 respectively. These are also believed to be a typographical errors.
In claim 6, line 1, “said keyword” should be ‘said input keyword data’ for consistency.
Also, in line 2 of claim 9, the comma after the term “module” is believed to be a typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein converting, by said electronic device, said multilingual text keywords into a sequence of phonemes” in lines 1-2. First, “converting, by said electronic device, said multilingual text keywords into a sequence of phonemes” lacks proper antecedent basis in the claim. Second, the wherein claim is not followed by a further limiting limitation. The metes and bounds of the claim are indefinite.
Claim 6, in lines 7-8, recites the limitation “said information associated with articulatory classes and subclasses”. It is unclear if this limitation refers back to the antecedent basis in the claim or in parent claim 1. Further claim 6 recites “converting, by said electronic device, said keyword data into a sequence of phonemes; converting said sequence of phonemes into information associated with articulatory classes and subclasses; and thereby combining said information associated with articulatory classes and subclasses of said multilingual texts and audio keywords to perform matching”. It is unclear how converting said keyword data into a sequence of phonemes and converting said sequence of phonemes into information associated with articulatory classes and subclasses results in combining said information associated with articulatory classes and subclasses of said multilingual texts and audio keywords to perform matching. The 
In claim 7, lines 4-5, the limitation “said articulatory classes and subclasses information pre-recorded in said multilingual speech-based storage system” lacks proper antecedent basis in the claim. The limitation will be interpreted as ‘[[said]] articulatory classes and subclasses information

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mantena et al. ("Use of articulatory bottle-neck features for query-by-example spoken term detection in low resource scenarios." 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). IEEE, 2014) in view of Ajmera et al. (US PGPub 2013/0007035).
Claim 1:
 Mantena discloses a method for performing at least keyword data search (Abstract), the method comprising the steps of: 
Let Q = {q1, q2,..., qi,..., qn} be a spoken query (or query) containing n feature vector”, section 3, paragraph 1); 
converting said input keyword data to obtain plurality of articulatory classes and subclasses information (“Each of these feature vectors represent a Gaussian, articulatory or phone posteriorgrams as computed in Sections 4 and 5”, section 3, paragraph 1), wherein said device includes a multilingual speech-based storage system having a plurality of records of information associated with said articulatory classes and subclasses (“Let R = {u1, u2,..., uj,..., um} be the spoken audio (or reference) containing m feature vectors. Each of these feature vectors represent a Gaussian, articulatory or phone posteriorgrams as computed in Sections 4 and 5”, section 3, paragraph 1, see section 2, paragraph 1 for multilingual speech-based storage system, see section 4, paragraph 2 for classes and sub-classes); 
matching said articulatory classes and subclasses information obtained from said input keyword data with said plurality of records to obtain a result (“The distance measure between a query vector qi and a reference vector uj is given … We define the term search hit as the region in the reference R that is likely to contain the query Q”, section 3, paragraph 1). 
Mantena does not explicitly disclose the data keyword search comprises performing at least a multimodal keyword data search by using an electronic device.
In a similar data keyword search method, Ajmera discloses performing at least a multimodal keyword data by using an electronic device (query being in a form of at least one of: text and audio) search by using an electronic device (“an apparatus comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code configured to accept a search query in a first language variety, the search query being in a form of at least one of: text and audio”, [0006]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result performing Mantena’s keyword data search as a multimodal search in order to provide the user different ways of inputting data such as speech and/or text.
Claim 2:
Mantena in view of Ajmera discloses the method as claimed in claim 1, but doesn’t explicitly disclose wherein said electronic device is selected from a client device or a server device or any combinations thereof (Ajmera, [0019], see also [0049]). 
Claim 3:
Mantena in view of Ajmera discloses the method as claimed in claim 2, wherein said inputting, by using said client device, said keyword wherein said keyword includes plurality of multilingual texts keywords and/or audio keywords, comprises: inputting at least an audio keyword through a recording device; or inputting at least a multilingual test keyword through a peripheral device; or inputting a combination of at least an audio keyword and corresponding multilingual text keyword(s) (Ajmera, [0039], see also [0025]). 
Claim 4:

Claim 5 (appears intended to further limit multilingual text keywords which was claimed in the alternative and was not used to teach parent claim 1.):
Mantena in view of Ajmera discloses the method as claimed in claim 2, wherein converting, by said electronic device, said multilingual text keywords into a sequence of phonemes, and further converting said sequence of phonemes into information associated with said articulatory classes and subclasses (Ajmera, “query (either in spoken form or text form) is represented as a phonetic lattice”, [0036]). 
Claim 7:
Mantena in view of Ajmera discloses the method as claimed in claim 1, wherein matching, said articulatory information from said keyword with said recorded data to obtain said result, comprises: matching said articulatory classes and subclasses information obtained from said input keyword with articulatory classes and subclasses information in said multilingual speech-based storage system (Mantena, section 3, paragraph 1). 
Claim 8:
Mantena discloses a system to perform at least a keyword data search, wherein the system is:
Let Q = {q1, q2,..., qi,..., qn} be a spoken query (or query) containing n feature vector”, section 3, paragraph 1); 
convert said keyword received from said client device to obtain plurality of articulatory information (“Each of these feature vectors represent a Gaussian, articulatory or phone posteriorgrams as computed in Sections 4 and 5”, section 3, paragraph 1); and 
convert audio data containing multilingual speech recording into a plurality of records having data associated with articulatory classes and sub-classes information; a multilingual speech-based storage system recording said plurality of records having data associated with articulatory classes and sub-classes information (“Let R = {u1, u2,..., uj,..., um} be the spoken audio (or reference) containing m feature vectors. Each of these feature vectors represent a Gaussian, articulatory or phone posteriorgrams as computed in Sections 4 and 5”, section 3, paragraph 1, see section 2, paragraph 1 for multilingual speech-based storage system, see section 4, paragraph 2 for classes and sub-classes); 
adapted to perform matching of articulatory information associated with said keyword with said plurality of records to generate a result (“The distance measure between a query vector qi and a reference vector uj is given … We define the term search hit as the region in the reference R that is likely to contain the query Q”, section 3, paragraph 1). 
Mantena does not explicitly disclose wherein the system configured to perform multimodal keyword data search comprises a client device, a server device 
In a similar data keyword search method, Ajmera discloses performing at least a multimodal keyword data by using a system (query being in a form of at least one of: text and audio) search by using an electronic device (“an apparatus comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code configured to accept a search query in a first language variety, the search query being in a form of at least one of: text and audio”, [0006]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result performing Mantena’s keyword data search as a multimodal search in order to provide the user different ways of inputting data such as speech and/or text.
Ajmera further discloses the system configured to perform multimodal keyword data search comprises a client device, a server device communicably coupled to said client device and a processor module; wherein said client device comprises an input receiving device for receiving the input, the server device comprises conversion models for converting the keyword and the processor module performs a matching (“Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system /server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices”, [0018], see also “Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network”, [0019], see also [0039] and [0025])
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result performing Mantena’s keyword data search using a server/client system as disclosed by Ajmera in order to perform resource intensive computations on servers with higher computational power.
Claim 9:
Mantena in view of Ajmera discloses the system as claimed in claim 8, wherein said client device further comprises a conversion module, adapted to convert said input keyword data to obtain plurality of articulatory information (Mantena, section 3, paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US PGPub) discloses a voice query extension method and system. The voice query extension method includes: detecting voice activity of a user from an input signal and extracting a feature vector from the voice activity; converting the feature vector into at least one phoneme sequence and generating the at least one phoneme sequence; matching the at least one phoneme sequence with words registered in a dictionary.
Prabhavalkar et al. ("Discriminative articulatory models for spoken term detection in low-resource conversational settings." 2013 IEEE International Conference on Acoustics, Speech and Signal Processing. IEEE, 2013) discloses spoken term detection (STD) – the task of determining whether and where a given word or phrase appears in a given segment of speech – using articulatory feature-based pronunciation models.
Popli et al. ("Query-by-example spoken term detection using low dimensional posteriorgrams motivated by articulatory classes." 2015 IEEE 17th international workshop on multimedia signal processing (MMSP). IEEE, 2015) addresses the problem of Query-by-Example Spoken Term Detection (QbE-STD). Posteriorgrams have been widely used in the research on QbE-STD. Features based on articulatory classes are known to be robust to phonemic variations. The articulatory features like voicing and place of articulation are the main distinguishing features among some 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657